ATTACHMENT TO NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,765,889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a method of controlling a user interface that includes a plurality of input mechanisms, the method comprising: causing a first set of one or more input mechanisms in the plurality of input mechanisms to be visually emphasized via a first visual technique while a second set of one or more input mechanisms in the plurality of input mechanisms is not visually emphasized via the first visual technique; and receiving a user input via an in/out mechanism that is included in the first set based on the user input.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the method further comprises: based on the user input, determining a third set of one or more available input mechanisms and a fourth set of one or more recommended input mechanisms, and causing the third set of one or more available input mechanisms to be visually emphasized via the first visual technique while the fourth set of one or more available input mechanisms is not visually emphasized via the first visual technique, in the manner as required by Claim 1.
With respect to Claim 13, the prior art of record teaches many of the elements of the claimed invention, including a motion-enable apparatus, comprising: a plurality of input mechanisms; and a controller configured to: cause a first set of one or more input mechanisms in the plurality of input mechanisms to be visually emphasized via a first visual technique while a second set of one or more input mechanisms in the plurality of input mechanisms is not visually emphasized via the first visual technique; and receive a user input via an input mechanism that is included in the first set.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the controller is further configured to: based on the user input, determine a third set of one or more available input mechanisms and a fourth set of one or more recommended input mechanisms; and, cause the third set of one or more available input mechanisms to be visually emphasized via the first visual technique and the fourth set of one or more available input mechanisms to be visually emphasized via the second visual technique, in the manner as required by Claim 13.
Claims 2-12 and 14-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment and Terminal Disclaimer, filed 01/14/2022, with respect to double patenting rejections of the claims, have been fully considered and are persuasive.  The double patenting rejections of the claims have been overcome by the Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/27/2022